Skadden, Arps, Slate, Meagher & Flom LEVEL 13 Resident Partners Adrian Deitz* Admitted in New York Mark Leemen* Admitted in New York *Registered Foreign Lawyer in New South Wales Entitled to Practice Foreign Law Only 131 MACQUARIE STREET SYDNEY, NEW SOUTH WALES2000 TEL: (61-2) 9253-6000 FAX: (61-2) 9253-6044 www.skadden.com April17, 2009 FIRM/AFFILIATE OFFICES BOSTON CHICAGO HOUSTON LOS ANGELES NEW YORK PALO ALTO SAN FRANCISCO WASHINGTON, D.C.WILMINGTON BEIJING BRUSSELS FRANKFURT HONG KONG LONDON MOSCOW MUNICH PARIS SÃO PAULO SHANGHAI SINGAPORE TOKYO TORONTO VIENNA BY HAND DELIVERY AND BY EDGAR Mr.
